                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Nicholas S. Messer,

               Plaintiff,

     v.                                       Case No. 2:18-cv-972

Commissioner of
Social Security,

               Defendant.

                                OPINION AND ORDER
     Plaintiff Nicholas S. Messer brings this action under 42
U.S.C.    §§    405(g)   for    review   of    the   final   decision    of   the
Commissioner      of   Social    Security     (“Commissioner”)      denying   his
application for supplemental security income.                   In a decision
rendered on March 16, 2018, the ALJ found that plaintiff has severe
impairments consisting of major depressive disorder, schizoid
personality      disorder,      autism   spectrum     disorder,     narcissistic
personality disorder, asthma, and obesity.               PAGEID 60.     The ALJ
concluded that plaintiff has the residual functional capacity
(“RFC”) to perform light work.           The ALJ specified the additional
restrictions that plaintiff must avoid hazards; that he was limited
to simple, routine, repetitive tasks in a static work environment,
with no production-paced or quota-driven work, but could perform
goal-oriented jobs such as an office cleaner and could make simple
workplace decisions; and that he must avoid interacting with the
general    public      and     coworkers,     but    could   have   occasional,
superficial interaction with supervisors.              PAGEID 61-62.    Relying
on the testimony of a vocational expert, the ALJ concluded that
there are jobs which plaintiff can perform and that plaintiff is
not disabled.      PAGEID 66-67.
     This   matter     is    before    the   court      for   consideration   of
plaintiff’s June 6, 2019, objections to the May 30, 2019, report
and recommendation of the magistrate judge, recommending that the
decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations      to     which    objection     is    made.”     28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                  Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also,
42 U.S.C. § 405(g) (“The findings of the Commissioner of Social
Security as to any fact, if supported by substantial evidence,
shall be conclusive.”).             “Substantial evidence exists when ‘a
reasonable mind could accept the evidence as adequate to support a
conclusion [and] ... presupposes that there is a zone of choice
within   which   the   decision-makers       can   go    either   way,   without
interference by the courts.’”          Blakley v. Comm’r of Soc. Sec., 581
F.3d 399, 406 (6th Cir. 2009)(internal citation omitted).                      A
reviewing court will affirm the Commissioner’s decision if it is
based on substantial evidence, even if substantial evidence would


                                        2
also have supported the opposite conclusion. Gayheart v. Comm’r of
Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).                      However, “‘a
decision     of    the   Commissioner    will     not    be   upheld    where   the
[Commissioner] fails to follow its own regulations and where that
error prejudices a claimant on the merits or deprives the claimant
of a substantial right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d
647, 651 (6th Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478
F.3d 742, 746 (6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the conclusion of the magistrate judge
that   the   ALJ    provided   good     reasons    for    assigning     less    than
controlling weight to the opinions of Andrew J. Boyd, M.D.,
plaintiff’s       primary    care   physician,      concerning         his   mental
impairments.
       Treating-source opinions must be given “controlling weight”
if: (1) the opinion “is well-supported by medically acceptable
clinical and laboratory diagnostic techniques”; and (2) the opinion
“is not inconsistent with the other substantial evidence in [the]
case record.”       See 20 C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No.
96-2p, 1996 WL 374188 at *2-3 (Soc. Sec. Admin. July 2, 1996).                    If
the opinion of the treating doctor does not meet these “controlling
weight” criteria, this does not mean that the opinion must be
rejected; rather, it “may still be entitled to deference and be
adopted by the adjudicator.”            Soc. Sec. Rul. No. 96-2p, 1996 WL
374188 at *1.      If the Commissioner does not give a treating-source
opinion controlling weight, then the opinion is weighed based on
factors such as the length, frequency, nature, and extent of the
treatment relationship, the treating source’s area of specialty,


                                         3
and the degree to which the opinion is consistent with the record
as a whole and is supported by relevant evidence.                    20 C.F.R.
§404.1527(c)(2)-(6); Gayheart, 710 F.3d at 376.             However, the ALJ
is not required to address each of these factors in the written
decision.     Tilley v. Comm’r of Soc. Sec., 394 F. App’x 216, 222
(6th Cir. 2010); see also Friend v. Comm’r of Soc. Sec., 375 F.
App’x 543, 551 (6th Cir. 2010)(a formulaic recitation of factors is
not required).
       The Commissioner is required to provide “good reasons” for
discounting    the   weight   given       to   a   treating-source    opinion.
§404.1527(c)(2).     These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.   An ALJ need not discuss every piece of evidence in the record
for his decision to stand, see Thacker v. Comm’r of Soc. Sec., 99
F.App’x 661, 665 (6th Cir. 2004), and the failure to cite specific
evidence does not indicate that it was not considered, see Simons
v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004).              An ALJ may
also accomplish the goals of the “good reasons” requirement by
indirectly attacking the supportability of the treating physician’s
opinion or its consistency with other evidence in the record.
Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,              439-41 (6th
Cir. 2010); Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470-72
(6th Cir. 2006).
       Plaintiff, who is now twenty-five years old, began treating
with Dr. Boyd on July 29, 2014.            The treatment note states that


                                      4
plaintiff wanted a “paper stating there is something wrong with him
so they can get food stamps.”               PAGEID 318.         On September 9, 2016,
Dr. Boyd completed a mental impairment questionnaire.                         PAGEID 385.
The   indicated         diagnoses    were        schizoid       personality    disorder,
narcissistic personality disorder, and depression.                            Dr. Boyd’s
clinical findings included odd affect, poor personal grooming,
symptoms of depression and mild paranoia; he noted that plaintiff
sees himself as “nothing” and sees others as “less than nothing.”
PAGEID 385.        Dr. Boyd completed a checkbox form, indicating marked
and   extreme      limitations       in    completing       a    workday,   maintaining
regular attendance, working with others, interacting with the
public, getting along with co-workers, accepting instructions from
supervisors, maintaining socially appropriate behavior, responding
to changes in routine and dealing with work stress. PAGEID 386-87.
This checkbox form contained no explanation of how Dr. Boyd
concluded that plaintiff’s mental impairments would result in the
noted functional limitations.               See Price v. Comm’r of Soc. Sec.
Admin.,      342   F.    App’x   172,      176    (6th   Cir.      2009)(ALJ    properly
discounted treating physician’s opinion where physician failed to
provide   any      explanation       for    his    responses       to   interrogatories
regarding plaintiff’s impairments); Walters v. Comm’r of Soc. Sec.,
127   F.3d    525,      530   (6th   Cir.    1997)(treating          physician’s    mere
documentation of impairments was not sufficient to support his
opinion that claimant could not perform past job).
      In a May 11, 2016, letter to plaintiff’s counsel, Dr. Boyd
stated that plaintiff had a personality disorder with traits from
both narcissistic and schizoid types and a depressive disorder,
that his personality disorder makes personal interactions extremely



                                             5
difficult, that plaintiff has never been employed or experienced
close personal relationships, and that his ability to interact in
a normal workplace or tolerate normal workplace stressors is
extremely impaired.        PAGEID 382.         Dr. Boyd also expressed the
opinion that plaintiff was unemployable and totally and permanently
disabled.    PAGEID 379.
     After summarizing those documents, the ALJ accorded little
weight to Dr. Boyd’s opinion because: 1) the limitations posed by
Dr. Boyd were not consistent with and unsupported by the medical
evidence of record as a whole, including plaintiff’s conservative
and routine treatment and the benign findings in Dr. Boyd’s own
treatment notes; 2) Dr. Boyd is a primary care physician, not a
mental   health   specialist;   and       3)   Dr.   Boyd’s   assertions   that
plaintiff is disabled and unemployable are findings reserved for
the Commissioner.     PAGEID 64-65.1
     Plaintiff argues that the ALJ failed to adequately explain how
Dr. Boyd’s opinion was inconsistent with the evidence in the
record. The ALJ is not required to explain every piece of evidence
in the record or to address each check mark from the doctor’s
opinion.    Bayes v. Comm’r of Soc. Sec., 757 F. App’x 436, 445 (6th
Cir. 2018).       The ALJ’s decision includes a discussion of the
records bearing on the treatment of plaintiff’s mental disorders,
with citations to specific exhibits.                 The ALJ noted that: 1)
plaintiff’s symptoms improved with medications and conservative,



     1
      Robelyn Marlow, Ph.D., a state agency consultant, also gave
Dr. Boyd’s opinion little weight, noting that plaintiff “is capable
of performing simple tasks as he is noted to have obtained good
grades in HS [high school] as well as an STNA [State Tested Nursing
Aides] license.” PAGEID 151.

                                      6
routine treatment (plaintiff reported on October 2, 2017, that
Zoloft was helping) and his symptoms were well managed by his
primary care physician; 2) although the mental status evaluations
showed   some   depression,   anxiety,   and   transient   findings   of
grandiosity, his mental evaluation findings were generally within
normal limits, including no auditory or visual hallucinations, no
suicidal or homicidal ideations, adequate judgment, and the ability
to appropriately answer questions; 3) records from August 5, 2014,
through September 25, 2015, showed routine appointments with no
significant findings; 4) plaintiff was referred for a psychiatric
evaluation on February 9, 2015, but did not engage in psychiatric
treatment because he did not want to take medications; and 5)
plaintiff reported on May 17, 2017, that he had not noticed mood
changes, despite the fact that his mother had recently died of
cancer. PAGEID 63. The ALJ also remarked that plaintiff “was able
to relate well at the hearing to his representative, as well as the
undersigned and the hearing report, who were [previously] unknown
[to him].   PAGEID 64.
     The court has reviewed Dr. Boyd’s treatment notes and agrees
with the ALJ’s assessment that those notes reflect conservative and
routine treatment and largely benign findings.             See   R. 268,
September 16, 2014 (started Lexapro for depression); R. 264,
February 9, 2015 (treated for depression, noting follow-up in three
months); R. 276, August 13, 2015 (anxious due to upcoming surgery
to remove wisdom teeth); R. 347, May 10, 2016 (plaintiff applying
for disability; he states he has never had a job and hates
conversing with people, and that he is no longer seeing a counselor
and spends all day in his room; record notes baseline affect, good
eye contact, answers questions appropriately); R. 344, May 17, 2017

                                   7
(no mood changes after mother’s death of cancer; notes flat affect
but alert and calm); R. 343, August 25, 2017 (reports increased
depression/hopelessness after mother’s death but not interested in
counseling, and has applied for social security disability; record
notes flat affect but answers questions appropriately); R. 341,
October 2, 2017 (thinks Zoloft is helping, lighter affect today,
start Trazodone). The ALJ reasonably discounted Dr. Boyd’s opinion
that plaintiff had extreme limitations because it was inconsistent
with his own treatment notes.          See Lester v. Social Sec. Admin.,
596 F. App’x 387, 389 (6th Cir. 2015).
     The    ALJ    concluded   that    if   plaintiff’s   conditions    were
disabling, it would be expected that his treatment would be more
aggressive and the medical evidence of record would document more
serious signs, findings, and symptoms.           Plaintiff contends that
this penalized him for failing to pursue psychiatric treatment.
Plaintiff argues that it was error for the magistrate judge to
conclude that the ALJ properly considered the lack of psychiatric
treatment and the conservative nature of the treatment plaintiff
received from Dr. Boyd for his mental impairments.               The court
agrees   with     the   magistrate    judge.   As   the   magistrate   judge
correctly noted, the Sixth Circuit has observed that, in some
cases, the failure to seek treatment is another symptom of the
mental disorder.        See White v. Comm’r of Soc. Sec., 572 F.3d 272,
283 (6th Cir. 2009). However, the court in White held that because
there was no evidence in the record explaining the claimant’s
failure to seek treatment, the ALJ could reasonably find that the
lack of treatment indicated an alleviation of the claimant’s
symptoms.    Id. at 284; see also Burge v. Comm’r of Soc. Sec., No.



                                       8
1:13CV87, 2013 WL 6837192, *3 (N.D.Ohio Dec. 26, 2013)(for a severe
mental impairment to be an acceptable reason excusing claimant’s
adherence to medical treatment, the record must contain evidence
expressly linking noncompliance with the severe mental impairment).
     The     evidence    shows     that,      after     being    referred     for   a
psychiatric evaluation by Dr. Boyd, plaintiff stated that he did
not want to see a psychiatrist because he did not want to take
medication (although he accepted medication prescribed by Dr.
Boyd), and that he did not want to continue with counseling. There
is no evidence that his failure to pursue psychiatric treatment or
counseling was due to his mental disorders.                      The ALJ properly
considered plaintiff’s conservative mental health treatment as
support for discounting Dr. Boyd’s opinion.                 See Lester, 596 F.
App’x at 389 (ALJ properly considered conservative treatment in
concluding     that     claimant    was       not    suffering    from   disabling
impairments); Sandvoss v. Comm’r of Soc. Sec., No. 3:17CV1784, 2018
WL 4625564, *11 (N.D.Ohio Sept. 27, 2018)(ALJ did not err in using
plaintiff’s lack of mental health treatment to show inconsistency
between the record and doctor’s opinion).
     The court also agrees with the magistrate judge’s conclusion
that the ALJ did not commit error in considering plaintiff’s daily
activities.    Activities of daily living are properly considered in
evaluating    whether     a   claimant        is    disabled.     See    20   C.F.R.
§404.1529(c)(3)(i); Lester, 596 F. App’x at 389 (noting that the
proposed limitations conflicted with claimant’s daily activities);
Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 543 (6th Cir. 2007).
Plaintiff relies on evidence that he rarely did household chores.
However, the ALJ accurately noted evidence that plaintiff “can



                                          9
perform household chores and prepare meals, though his family
primarily performs these tasks for him;” that plaintiff plays video
games, listens to music, and uses his computer daily; and that
plaintiff can tend to his daily hygiene and grooming.                 PAGEID 64.
The ALJ further observed that “despite his impairments, plaintiff
has engaged in a somewhat normal level of daily activity” and that
“the physical and mental capabilities requisite to performing many
of   the   tasks    described   above        replicate    those   necessary    for
obtaining and maintaining employment.” PAGEID 64. The ALJ did not
err in concluding that the “fact that the claimant can perform
these activities of daily living is not supportive of a finding of
disability.”       PAGEID 64.
      Plaintiff also argues that the ALJ erred in relying on the
fact that Dr. Boyd is a primary care physician, not a mental health
specialist.    See PAGEID 64.       The court agrees with the magistrate
judge’s    analysis     of   this   argument.            The   magistrate    judge
acknowledged that, according to the American Board of Family
Medicine, the treatment of mental illness is considered to be
within the scope of services provided by a primary care physician,
but correctly observed that the ALJ is entitled to give less weight
to the medical opinion of a source who is not a specialist.                 See 20
C.F.R. §416.927(c)(5).
      The record reveals that Dr. Boyd primarily treated plaintiff
for depression. His notes do not discuss any treatment designed to
address plaintiff’s other mental impairments, with the exception of
a referral for a psychiatric evaluation in February of 2015 to
confirm the diagnosis of schizoid personality disorder.                     See R.
266. The court notes that the ALJ gave Dr. Boyd’s opinions “little



                                        10
weight,” not “no weight,” and that she did not rely solely on the
fact that Dr. Boyd was not a mental health specialist in assigning
that weight.   The record also indicates that the ALJ must not have
completely rejected Dr. Boyd’s treatment records and opinions.
Although the ALJ agreed with the opinions of the state agency
consultants, Aracelis Rivera, Psy. D., and Robelyn Marlow, Ph.D.,
that plaintiff was not disabled, See PAGEID 140-142, 151-155, the
ALJ otherwise gave only partial weight to those opinions because
the   record   “justifie[d]   a    conclusion    that     the   claimant’s
impairments are more limiting than was concluded by the state
examiners.”    PAGEID 65.   The ALJ further found that plaintiff had
moderate limitations in mental functioning and accommodated those
limitations in the RFC.     PAGEID 61-62.
      Plaintiff also argues that the ALJ erred in rejecting Dr.
Boyd’s opinions that plaintiff is “disabled” and “unemployable” on
the ground that those findings are reserved to the Commissioner.
The magistrate judge correctly noted that the ALJ was not required
to adopt Dr. Boyd’s opinions that plaintiff was disabled or
unemployable because the determination of disability is reserved
exclusively to the Commissioner.         See 20 C.F.R. §404.1527(d)(1);
Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2008).                 The ALJ
properly   considered   all   of   the    evidence   of    record    before
determining that plaintiff was not disabled.
III. Conclusion
      For the reasons stated above, the court concludes that the ALJ
gave good reasons, supported by substantial evidence, for the
weight she assigned to Dr. Boyd’s opinions.               The ALJ’s non-
disability finding is supported by substantial evidence. The court



                                   11
overrules the plaintiff’s objections (Doc. 12), and adopts and
affirms the magistrate judge’s report and recommendation (Doc. 11).
The decision of the Commissioner is affirmed, and this action is
dismissed.   The clerk is directed to enter final judgment in this
case.


Date: July 26, 2019                s/James L. Graham
                            James L. Graham
                            United States District Judge




                                12
